DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 22-31, 33 and 35-50 have been examined.
Claims 1-21, 32 and 34 are cancelled.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/22/2019, 08/05/2019, 12/19/2019 and 04/30/2020 have been considered by the examiner. 

Claim Objections
Claims 36-41 are objected to because of the following informalities:  
As per claim 36, “a modulator for modulating the and transmit the binary sequence” should be corrected to -- a modulator for modulating [[the and transmit]] and transmitting the binary sequence--. 
Appropriate correction is required.
Any claim which is not specifically objected above is objected due to its dependency on an objected claim.

Claim 44 is objected to because of the following informalities:  At the end of claim 44, period (.) is missing. Appropriate correction is required.

Claim 46 is objected to because of the following informalities: 
In line 6 of claim 46, “the FEC decoder as a-priori information” should be corrected to -- the FEC decoder module as a-priori information--. 


Claim 47 is objected to because of the following informalities:
In line 5 of claim 47, “to define [a state of the joint NRZI/GMSK trellis at [a start of a start flag” should be corrected to --to [[define [a state]] define a state of the joint NRZI/GMSK trellis [[at [a start]] at a start of a start flag--. 
Appropriate correction is required.

Claim 48 is objected to because of the following informalities:  
In line 4 of claim 48, “to define [a state of” should be corrected to -- to [[define [a state]] define a state of--.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. US 10313053 B2 in view of Chen et al. (US 20110304502 A1).

As per claim 36, claim 16 of U.S. Patent No. US 10313053 B2 teaches a transmitter apparatus comprising: an encoder for encoding at least a data portion of a binary sequence for transmission using a forward error correction (FEC) code to generate a FEC coded portion of the binary sequence; and a modulator for modulating the and transmit the binary sequence; and a receiver apparatus comprising: a soft demodulator; an interleaver module; and a soft decoder 
However claim 16 of U.S. Patent No. US 10313053 B2 does not explicitly teach an Automatic Identification System (AIS) compliant communication system.
Chen et al. in an analogous art teach an Automatic Identification System (AIS) compliant communication system (paragraph 149, an Automatic Identification System (AIS)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 16 of U.S. Patent No. US 10313053 B2 with the teachings of Chen et al. by including additionally an Automatic Identification System (AIS) compliant communication system.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to transmit and receive messages for marine traffic monitoring stations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 22 is directed to a process (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

The claimed “a message incorporating a coded portion encoded using a FEC code” ” is shown as a mathematical concept in paragraph [0017] of the specification.
The claimed “iteratively demodulating and decoding the received message by iterating between a soft demodulator and a soft decoder via an intermediate interleave/de-interleaver module until either a termination criteria is fulfilled” is shown as a mathematical concept in paragraph [0017] of the specification.
The claimed “if a cyclic redundancy check (CRC) data value is present in the coded portion of the message, then if the decoded message passes a CRC check using the CRC data value” is shown as a mathematical concept in paragraph [0017] of the specification.
The claimed limitation elements “an Automatic Identification System (AIS)”, “receiving a message”, “a soft demodulator”, “a soft decoder”, “an intermediate interleave/de-interleaver module” constitute additional claim elements beyond the claimed abstract idea for the purpose of analysis under Step 2A, Prong 2.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
The claimed limitation elements “an Automatic Identification System (AIS)”, “receiving a message”, “a soft demodulator”, “a soft decoder”, “an intermediate interleave/de-interleaver module” are well known in the art. These additional claim elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Viewed as a whole, these additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 22 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 23 is directed to a process (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing independent claim 23, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “demodulation is performed using Gaussian Minimum Shift Keying (GMSK) demodulation and Non Return Zero Inverted (NRZI) decoding on a joint trellis.”
The claimed “demodulation is performed using Gaussian Minimum Shift Keying (GMSK) demodulation and Non Return Zero Inverted (NRZI) decoding on a joint trellis” is shown as a mathematical concept in paragraph [0018] of the specification.
The claim 23 does not recite additional elements that integrate the judicial exception into a practical application for the purpose of analysis under Step 2A, Prong 2.
The claim 23 does not recite additional elements that amount to significantly more than the judicial exception for the purpose of analysis under Step 2B.
Therefore, claim 23 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 24 is directed to a process (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing independent claim 24, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “decoding is performed using a Run Length Limited (RLL) decoder module followed by FEC decoding using a FEC decoder module”, “the RLL decoding is performed using a trellis representation of a RLL encoder.”
The claimed “decoding is performed using a Run Length Limited (RLL) decoder module followed by FEC decoding using a FEC decoder module” is shown as a mathematical concept in paragraph [0018] of the specification.
The claimed “the RLL decoding is performed using a trellis representation of a RLL encoder” is shown as a mathematical concept in paragraph [0018] of the specification.
The claimed limitation elements “a Run Length Limited (RLL) decoder module“, “a FEC decoder module”, “a RLL encoder” constitute additional claim elements beyond the claimed abstract idea for the purpose of analysis under Step 2A, Prong 2.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
The claimed limitation elements “a Run Length Limited (RLL) decoder module“, “a FEC decoder module”, “a RLL encoder” are well known in the art. These additional claim elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim 24 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “a Run Length Limited (RLL) decoder module“, “a FEC decoder module”, “a RLL encoder.”
Viewed as a whole, these additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 24 is 

Claim 25 is directed to a process (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing independent claim 25, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “the RLL decoding is performed using “a Bahl-Cocke-Jelnick-Raviv (BCJR) algorithm”, “a log maximum a posteriori (logMAP) algorithm”, “a soft output Viterbi algorithm (SOVA) algorithm.”
The claimed “a Bahl-Cocke-Jelnick-Raviv (BCJR) algorithm” is shown as a mathematical concept in paragraph [0018] of the specification.
The claimed “a log maximum a posteriori (logMAP) algorithm” is shown as a mathematical concept in paragraph [0091] of the specification.
The claimed “a soft output Viterbi algorithm (SOVA) algorithm” is shown as a mathematical concept in paragraph [0091] of the specification.
The claim 25 does not recite additional elements that integrate the judicial exception into a practical application for the purpose of analysis under Step 2A, Prong 2.
The claim 25 does not recite additional elements that amount to significantly more than the judicial exception for the purpose of analysis under Step 2B.
Therefore, claim 25 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 26 is directed to a process (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

The claimed “the soft decoder iterates between the RLL decoder module and the FEC decoder module” is shown as a mathematical concept in paragraph [0018] of the specification.
The claimed limitation elements “the soft decoder”, “the RLL decoder module” and “the FEC decoder module” constitute additional claim elements beyond the claimed abstract idea for the purpose of analysis under Step 2A, Prong 2.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
The claimed limitation elements “the soft decoder”, “the RLL decoder module” and “the FEC decoder module” are well known in the art. These additional claim elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim 26 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “the soft decoder”, “the RLL decoder module” and “the FEC decoder module.”
Viewed as a whole, these additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 26 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 27 is directed to a process (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

The claimed “iterating between the RLL decoder module and the FEC decoder module” is shown as a mathematical concept in paragraph [0018] of the specification.
The claimed “providing a demodulated sequence and a-priori information to the RLL decoder module“ is shown as a mathematical concept in paragraph [0018] of the specification.
The claimed “the RLL decoder module generates a RLL output” is shown as a mathematical concept in paragraph [0018] of the specification.
The claimed “the a-priori information provided to the RLL decoder module is removed from the RLL output, and is interleaved before being passed to the FEC decoder module as a-priori information” is shown as a mathematical concept in paragraph [0018] of the specification.
The claimed “the FEC decoder module generates a FEC output” is shown as a mathematical concept in paragraph [0018] of the specification.
The claimed “the a-priori information provided to the FEC decoder module is removed from the FEC output, and is de-interleaved before being passed to the RLL decoder module as a-priori information” is shown as a mathematical concept in paragraph [0018] of the specification.
The claimed “iteration is terminated after a stopping criterion is met” is shown as a mathematical concept in paragraph [0018] of the specification.

The claimed limitation elements “the RLL decoder module”, “the FEC decoder module” and
“a next receiver stage” constitute additional claim elements beyond the claimed abstract idea for the purpose of analysis under Step 2A, Prong 2.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
The claimed limitation elements “the RLL decoder module”, “the FEC decoder module” and “a next receiver stage” are well known in the art. These additional claim elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim 27 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “the RLL decoder module”, “the FEC decoder module” and
“a next receiver stage.”
Viewed as a whole, these additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 27 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 28 is directed to a process (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing independent claim 28, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “a Non Return Zero Inverted (NRZI) module and a Gaussian Minimum Shift Keying (GMSK) modulator module are started in a well defined state”, “a ramp-up portion of a message”,  “the NRZI module during ramp-up so as to define a state of 
The claimed “a Non Return Zero Inverted (NRZI) module and a Gaussian Minimum Shift Keying (GMSK) modulator module are started in a well defined state” is shown as a mathematical concept in paragraph [0018] of the specification.
The claimed “a ramp-up portion of a message” is shown as a mathematical concept in paragraph [0018] of the specification.
The claimed “the NRZI module during ramp-up so as to define a state of a joint NRZI/GMSK trellis at a start of a start flag” is shown as a mathematical concept in paragraph [0018] of the specification.
The claimed “using the start flag as an additional training sequence” is shown as a mathematical concept in paragraph [0018] of the specification.
The claimed limitation elements “a Non Return Zero Inverted (NRZI) module”, “a Gaussian Minimum Shift Keying (GMSK) modulator module”, “a message is transmitted”, “a plurality of input bits are provided” and “a receiver” constitute additional claim elements beyond the claimed abstract idea for the purpose of analysis under Step 2A, Prong 2.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
The claimed limitation elements “a Non Return Zero Inverted (NRZI) module”, “a Gaussian Minimum Shift Keying (GMSK) modulator module”, “a message is transmitted”, “a plurality of input bits are provided” and “a receiver” are well known in the art. These additional claim elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim 28 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “a Non Return Zero Inverted (NRZI) module”, “a Gaussian 
Viewed as a whole, these additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 28 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 29 is directed to a process (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing independent claim 29, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “a joint Non Return Zero Inverted/ Gaussian Minimum Shift Keying (NRZI/GMSK) trellis”, “the last p bits of the codeword in the received message are reserved for p dummy bits to define a state of the joint NRZI/GMSK trellis before a start of an end flag”, and “using the end flag as an additional training sequence.”
The claimed “a joint Non Return Zero Inverted/ Gaussian Minimum Shift Keying (NRZI/GMSK) trellis” is shown as a mathematical concept in paragraph [0018] of the specification.
The claimed “the last p bits of the codeword in the received message are reserved for p dummy bits to define a state of the joint NRZI/GMSK trellis before a start of an end flag” is shown as a mathematical concept in paragraph [0018] of the specification.
The claimed “using the end flag as an additional training sequence” is shown as a mathematical concept in paragraph [0018] of the specification.
The claimed limitation elements “a memory of p bits” and “a receiver” constitute additional claim elements beyond the claimed abstract idea for the purpose of analysis under Step 2A, Prong 2.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.

The claim 29 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “a memory of p bits” and “a receiver.”
Viewed as a whole, these additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 29 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 30 is directed to a process (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing independent claim 30, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “a joint Non Return Zero Inverted/ Gaussian Minimum Shift Keying (NRZI/GMSK) trellis”, “the received message includes an additional training sequence within the received message”, and “the last p bits of the codeword in the received message prior to the additional training sequence are reserved for p dummy bits to define a state of a joint NRZI/GMSK trellis before a start of the additional training sequence.”
The claimed “a joint Non Return Zero Inverted/ Gaussian Minimum Shift Keying (NRZI/GMSK) trellis” is shown as a mathematical concept in paragraph [0018] of the specification.
The claimed ““the received message includes an additional training sequence within the received message“ is shown as a mathematical concept in paragraph [0018] of the specification.

The claimed limitation elements “a memory of p bits” constitute additional claim elements beyond the claimed abstract idea for the purpose of analysis under Step 2A, Prong 2.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
The claimed limitation elements “a memory of p bits” are well known in the art. These additional claim elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim 30 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “a memory of p bits.”
Viewed as a whole, these additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 30 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 31 is directed to a process (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing independent claim 31, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “the message includes a non coded training sequence after a coded portion of the message to assist in acquisition of a signal”, and “performing acquisition by considering each possible waveform for the training sequence resulting from each possible starting trellis state, and selects the most likely waveform for further demodulation.”

The claimed “performing acquisition by considering each possible waveform for the training sequence resulting from each possible starting trellis state, and selects the most likely waveform for further demodulation” is shown as a mathematical concept in paragraph [0018] of the specification.
The claimed limitation elements “a receiver” constitute additional claim elements beyond the claimed abstract idea for the purpose of analysis under Step 2A, Prong 2.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
The claimed limitation element “a receiver” is well known in the art. These additional claim elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim 31 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “a receiver.”
Viewed as a whole, these additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 31 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 33 is directed to a device or a machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

The claimed “a message incorporating a coded portion encoded using a Forward Error Correcting (FEC) code” is shown as a mathematical concept in paragraph [0017] of the specification.
The claimed “iteratively demodulate and decode a received message by iterating between the soft demodulator and the soft decoder via an intermediate interleaver module until either a termination criteria is fulfilled” is shown as a mathematical concept in paragraph [0017] of the specification.
The claimed “if a cyclic redundancy check (CRC) data value is present in the coded portion of the message, then if the decoded message passes a CRC check using the CRC data value” is shown as a mathematical concept in paragraph [0017] of the specification.
The claimed limitation elements “An Automatic Identification System (AIS) compliant receiver apparatus”, “receiving an Automatic Identification System (AIS) compliant message”, “a soft demodulator”, “an interleaver module”, “a soft decoder”, “an FEC decoder module” constitute additional claim elements beyond the claimed abstract idea for the purpose of analysis under Step 2A, Prong 2.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
The claimed limitation elements “An Automatic Identification System (AIS) compliant receiver apparatus”, “receiving an Automatic Identification System (AIS) compliant message”, “a soft 
These additional claim elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim 33 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “An Automatic Identification System (AIS) compliant receiver apparatus”, “receiving an Automatic Identification System (AIS) compliant message”, “a soft demodulator”, “an interleaver module”, “a soft decoder”, “an FEC decoder module.”
Viewed as a whole, these additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 33 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 35 is directed to a device or a machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 36 is directed to a device or a machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 37-41 are directed to a device or a machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 42-50 are directed to a device or a machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20110304502 A1, “SYSTEMS AND METHODS FOR SEGMENTING A SATELLITE FIELD OF VIEW FOR DETECTING RADIO FREQUENCY SIGNALS”) in view of Lundby (US 20030117941 A1, “Decoding using walsh space information”).

As per claim 22, Chen et al. teach a method for receiving an Automatic Identification System (AIS) compliant message (paragraph 149, AIS messages, decoded by a receiver) incorporating forward error correction (FEC) coding, the method comprising: receiving a message incorporating a coded portion encoded using a FEC code (paragraph 104, forward error correction (FEC), error correction code, message).

Lundby in an analogous art teaches iteratively demodulating and decoding the received message by iterating between a soft demodulator and a soft decoder via an intermediate interleave/de-interleaver module until either a termination criteria is fulfilled, or if a cyclic redundancy check (CRC) data value is present in the coded portion of the message, then if the decoded message passes a CRC check using the CRC data value (paragraph 35, decoding, checking the cyclic redundancy check CRC bits of the decoded message, CRC bits pass).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen et al.’s Patent Application Publication with the teachings of Lundby by including additionally iteratively demodulating and decoding the received message by iterating between a soft demodulator and a soft decoder via an intermediate interleave/de-interleaver module until either a termination criteria is fulfilled, or if a cyclic redundancy check (CRC) data value is present in the coded portion of the message, then if the decoded message passes a CRC check using the CRC data value.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to detect errors in the received message.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20110304502 A1, “SYSTEMS AND METHODS FOR SEGMENTING A SATELLITE FIELD OF  as applied to claim 22 above, and further in view of
Prevost et al. (US 20130290817 A1, “Method for correcting messages containing bit stuffing”).

As per claim 23, Chen et al. and Lundby substantially teach the claimed invention described in claim 22 (as rejected above).
However Chen et al. and Lundby do not explicitly teach that demodulation is performed using Gaussian Minimum Shift Keying (GMSK) demodulation and Non Return Zero Inverted (NRZI) decoding on a joint trellis.
Prevost et al. in an analogous art teach that demodulation is performed using Gaussian Minimum Shift Keying (GMSK) demodulation and Non Return Zero Inverted (NRZI) decoding on a joint trellis (paragraph 85, 86).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen et al.’s Patent Application Publication and Lundby’s Patent Application Publication with the teachings of Prevost et al. by including additionally that demodulation is performed using Gaussian Minimum Shift Keying (GMSK) demodulation and Non Return Zero Inverted (NRZI) decoding on a joint trellis.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to demodulate and decode the received message to correct errors in the received message.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20110304502 A1, “SYSTEMS AND METHODS FOR SEGMENTING A SATELLITE FIELD OF VIEW FOR DETECTING RADIO FREQUENCY SIGNALS”) and Lundby (US 20030117941 A1, “Decoding using walsh space information”) as applied to claim 22 above, and further in view of


As per claim 24, Chen et al. and Lundby substantially teach the claimed invention described in claim 22 (as rejected above).
However Chen et al. and Lundby do not explicitly teach that decoding is performed using a Run Length Limited (RLL decoder module followed by FEC decoding using a FEC decoder module wherein the RLL decoding is performed using a trellis representation of a RLL encoder.
Akamatsu in an analogous art teaches that decoding is performed using a Run Length Limited (RLL decoder module followed by FEC decoding using a FEC decoder module wherein the RLL decoding is performed using a trellis representation of a RLL encoder (paragraphs 33, 34, 35 and 38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen et al.’s Patent Application Publication and Lundby’s Patent Application Publication with the teachings of Akamatsu by including additionally that decoding is performed using a Run Length Limited (RLL decoder module followed by FEC decoding using a FEC decoder module wherein the RLL decoding is performed using a trellis representation of a RLL encoder.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to detect and correct errors in the received message by applying FEC decoding.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20110304502 A1, “SYSTEMS AND METHODS FOR SEGMENTING A SATELLITE FIELD OF VIEW FOR DETECTING RADIO FREQUENCY SIGNALS”), Lundby (US 20030117941 A1,   as applied to claim 24 above, and further in view of Esumi et al. (US 20070206710 A1, “Signal processing apparatus and a signal storage system”).

As per claim 25, Chen et al., Lundby and and Akamatsu substantially teach the claimed invention described in claim 24 (as rejected above).
However Chen et al., Lundby and and Akamatsu do not explicitly teach that the RLL decoding is performed using a Bahl-Cocke-Jelnick-Raviv (BCJR) algorithm, a log maximum a posteriori (logMAP) algorithm, or a soft output Viterbi algorithm (SOVA) algorithm.
Esumi et al. in an analogous art teaches that the RLL decoding is performed using a Bahl-Cocke-Jelnick-Raviv (BCJR) algorithm, a log maximum a posteriori (logMAP) algorithm, or a soft output Viterbi algorithm (SOVA) algorithm (paragraph 40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen et al.’s Patent Application Publication, Lundby’s Patent Application Publication and Akamatsu’s Patent Application Publication with the teachings of Esumi et al. by including additionally that the RLL decoding is performed using a Bahl-Cocke-Jelnick-Raviv (BCJR) algorithm, a log maximum a posteriori (logMAP) algorithm, or a soft output Viterbi algorithm (SOVA) algorithm.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to apply soft decoding algorithm to correct errors in the received message.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20110304502 A1, “SYSTEMS AND METHODS FOR SEGMENTING A SATELLITE FIELD OF  as applied to claim 24 above, and further in view of Eiji (US 20040237020 A1, “Recording-medium reproducing apparatus, decoding method, decoding program, and program-recorded medium”).

As per claim 26, Chen et al., Lundby and and Akamatsu substantially teach the claimed invention described in claim 24 (as rejected above).
However Chen et al., Lundby and and Akamatsu do not explicitly teach that the soft decoder iterates between the RLL decoder module and the FEC decoder module.  
Eiji in an analogous art teaches that the soft decoder iterates between the RLL decoder module and the FEC decoder module (paragraph 157).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen et al.’s Patent Application Publication, Lundby’s Patent Application Publication and Akamatsu’s Patent Application Publication with the teachings of Eiji by including additionally that the soft decoder iterates between the RLL decoder module and the FEC decoder module.  
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to apply soft decoder to correct errors in the received message.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20110304502 A1, “SYSTEMS AND METHODS FOR SEGMENTING A SATELLITE FIELD OF VIEW FOR DETECTING RADIO FREQUENCY SIGNALS”) in view of Bottomley (US 6004028, .

As per claim 33, Chen et al. teach an Automatic Identification System (AIS) compliant receiver apparatus for receiving an Automatic Identification System (AIS) compliant message (paragraph 149) incorporating a coded portion encoded using a Forward Error Correcting (FEC) code (paragraph 104).
However Chen et al. do not explicitly teach a soft demodulator; an interleaver module; and a soft decoder comprising an FEC decoder module.
Bottomley in an analogous art teaches that a soft demodulator; an interleaver module; and a soft decoder comprising an FEC decoder module (col. 7, lines 20-40; col. 7, lines 13-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen et al.’s Patent Application Publication with the teachings of Bottomley by including additionally a soft demodulator; an interleaver module; and a soft decoder comprising an FEC decoder module.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to detect and correct errors in the received message.
Chen et al. and Bottomley do not explicitly teach that the soft demodulator, interleaver 
module and soft decoder are configured to iteratively demodulate and decode a received message by iterating between the soft demodulator and the soft decoder via an intermediate interleaver module until either a termination criteria is fulfilled, or if a cyclic redundancy check (CRC) data value is present in the coded portion of the message, then if the decoded message passes a CRC check using the CRC data value. 
or if a cyclic redundancy check (CRC) data value is present in the coded portion of the message, then if the decoded message passes a CRC check using the CRC data value  (paragraph 35, decoding, checking the cyclic redundancy check CRC bits of the decoded message, CRC bits pass).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen et al.’s Patent Application Publication and Bottomley’ Patent with the teachings of Lundby by including additionally the soft demodulator, interleaver module and soft decoder are configured to iteratively demodulate and decode a received message by iterating between the soft demodulator and the soft decoder via an intermediate interleaver module until either a termination criteria is fulfilled, or if a cyclic redundancy check (CRC) data value is present in the coded portion of the message, then if the decoded message passes a CRC check using the CRC data value. 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to detect errors in the received message.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20110304502 A1, “SYSTEMS AND METHODS FOR SEGMENTING A SATELLITE FIELD OF VIEW FOR DETECTING RADIO FREQUENCY SIGNALS”) in view of Bottomley (US 6004028, “Device and method for receiving and reconstructing signals with improved perceived signal quality”) and Lundby (US 20030117941 A1, “Decoding using walsh space information”).


However Chen et al. do not explicitly teach that the decoder module comprises: a soft demodulator; an interleaver module; and a soft decoder comprising an FEC decoder module.
Bottomley in an analogous art teaches that the decoder module comprises: a soft demodulator; an interleaver module; and a soft decoder comprising an FEC decoder module (col. 7, lines 20-40; col. 7, lines 13-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen et al.’s Patent Application Publication with the teachings of Bottomley by including additionally the decoder module comprises: a soft demodulator; an interleaver module; and a soft decoder comprising an FEC decoder module.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to detect and correct errors in the received message.
Chen et al. and Bottomley do not explicitly teach that the soft demodulator, interleaver
 module and soft decoder are configured to iteratively demodulate and decode a received message by iterating between the soft demodulator and the soft decoder via an intermediate interleaver module until either a termination criteria is fulfilled, or if a cyclic redundancy check (CRC) data value is present in the coded portion of the message, then if the decoded message passes a CRC check using the CRC data value.
Lundby in an analogous art teaches that the soft demodulator, interleaver module and soft decoder are configured to iteratively demodulate and decode a received message by iterating between the soft demodulator and the soft decoder via an intermediate interleaver module until either a termination criteria is fulfilled, or if a cyclic redundancy check (CRC) data value is present in the coded portion of the message, then if the decoded message passes a CRC check using the CRC data value (paragraph 35, decoding, checking the cyclic redundancy check CRC bits of the decoded message, CRC bits pass).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen et al.’s Patent Application Publication and Bottomley’ Patent with the teachings of Lundby by including additionally that the soft demodulator, interleaver module and soft decoder are configured to iteratively demodulate and decode a received message by iterating between the soft demodulator and the soft decoder via an intermediate interleaver module until either a termination criteria is fulfilled, or if a cyclic redundancy check (CRC) data value is present in the coded portion of the message, then if the decoded message passes a CRC check using the CRC data value.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to detect errors in the received message.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20110304502 A1, “SYSTEMS AND METHODS FOR SEGMENTING A SATELLITE FIELD OF VIEW FOR DETECTING RADIO FREQUENCY SIGNALS”) in view of Bottomley (US 6004028, “Device and method for receiving and reconstructing signals with improved perceived signal quality”) and Lundby (US 20030117941 A1, “Decoding using walsh space information”).

As per claim 36, Chen et al. teach an Automatic Identification System (AIS) compliant communication system including: a transmitter apparatus (paragraphs 47, 149) comprising: an encoder for encoding at least a data portion of a binary sequence for transmission using a forward error correction (FEC) code to generate a FEC coded portion of the binary sequence 
However Chen et al. do not explicitly teach a receiver apparatus comprising: a soft demodulator; an interleaver module; and a soft decoder comprising an FEC decoder module.
Bottomley in an analogous art teaches that a receiver apparatus comprising: a soft demodulator; an interleaver module; and a soft decoder comprising an FEC decoder module
(col. 7, lines 20-40; col. 7, lines 13-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen et al.’s Patent Application Publication with the teachings of Bottomley by including additionally a receiver apparatus comprising: a soft demodulator; an interleaver module; and a soft decoder comprising an FEC decoder module.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to detect and correct errors in the received message.
Chen et al. and Bottomley do not explicitly teach that the soft demodulator, interleaver
 module and soft decoder are configured to iteratively demodulate and decode a received message by iterating between the soft demodulator and the soft decoder via an intermediate interleaver module until either a termination criteria is fulfilled, or if a cyclic redundancy check (CRC) data value is present in the coded portion of the message, then if the decoded message passes a CRC check using the CRC data value.
Lundby in an analogous art teaches that the soft demodulator, interleaver module and soft decoder are configured to iteratively demodulate and decode a received message by iterating between the soft demodulator and the soft decoder via an intermediate interleaver module until either a termination criteria is fulfilled, or if a cyclic redundancy check (CRC) data value is present in the coded portion of the message, then if the decoded message passes a CRC check using the CRC data value.(paragraph 35, decoding, checking the cyclic redundancy check CRC bits of the decoded message, CRC bits pass).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen et al.’s Patent Application Publication and Bottomley’ Patent with the teachings of Lundby by including additionally the soft demodulator, interleaver module and soft decoder are configured to iteratively demodulate and decode a received message by iterating between the soft demodulator and the soft decoder via an intermediate interleaver module until either a termination criteria is fulfilled, or if a cyclic redundancy check (CRC) data value is present in the coded portion of the message, then if the decoded message passes a CRC check using the CRC data value.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to detect errors in the received message.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20110304502 A1, “SYSTEMS AND METHODS FOR SEGMENTING A SATELLITE FIELD OF VIEW FOR DETECTING RADIO FREQUENCY SIGNALS”), Bottomley (US 6004028, “Device and method for receiving and reconstructing signals with improved perceived signal quality”) and Lundby (US 20030117941 A1, “Decoding using walsh space information”) as applied to claim 36 above, and further in view of Prevost et al. (US 20130290817 A1, “Method for correcting messages containing bit stuffing”) and Okumura et al. (US 20050193318 A1, “Adaptive waveform equalization for viterbi-decodable signal and signal quality evaluation of viterbi-decodable signal”).



However Chen et al., Bottomley and Lundby do not explicitly teach that the transmitter apparatus is further configured to: add a trellis termination sequence prior to an end flag in an AIS message, wherein the trellis termination sequence is a sequence that places a joint NRZI/GMSK trellis in the transmitter in a defined state prior to the start of the end flag to enable use of the end flag as a further training sequence.
Prevost et al. in an analogous art teach that the transmitter apparatus is further configured to: add a trellis termination sequence prior to an end flag in an AIS message, wherein the trellis termination sequence is a sequence that places a joint NRZI/GMSK trellis in the transmitter in a defined state prior to the start of the end flag to enable use of the end flag as a further training sequence (paragraph 85).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen et al.’s Patent Application Publication, Bottomley’s patent and Lundby’s Patent Application Publication with the teachings of Prevost et al. by including additionally that the transmitter apparatus is further configured to: add a trellis termination sequence prior to an end flag in an AIS message, wherein the trellis termination sequence is a sequence that places a joint NRZI/GMSK trellis in the transmitter in a defined state prior to the start of the end flag to enable use of the end flag as a further training sequence.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to provide synchronization bits in the transmitted message.
Chen et al., Bottomley, Lundby and Prevost et al. do not explicitly teach that 

Okumura et al. in an analogous art teach that the trellis termination sequence is run-length limited (paragraph 120).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen et al.’s Patent Application Publication, Bottomley’s patent, Lundby’s Patent Application Publication and Prevost et al.’s Patent Application Publication with the teachings of Okumura et al. by including additionally that the trellis termination sequence is run-length limited.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to apply trellis algorithm to decode the received message.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20110304502 A1, “SYSTEMS AND METHODS FOR SEGMENTING A SATELLITE FIELD OF VIEW FOR DETECTING RADIO FREQUENCY SIGNALS”), Bottomley (US 6004028, “Device and method for receiving and reconstructing signals with improved perceived signal quality”), Lundby (US 20030117941 A1, “Decoding using walsh space information”), Prevost et al. (US 20130290817 A1, “Method for correcting messages containing bit stuffing”) and Okumura et al. (US 20050193318 A1, “Adaptive waveform equalization for viterbi-decodable signal and signal quality evaluation of viterbi-decodable signal”) as applied to claim 37 above, and further in view of Martini et al. (US 20020031122 A1, “Coding of data stream”).

As per claim 38, Chen et al., Bottomley, Lundby, Prevost et al. and Okumura et al.  substantially teach the claimed invention described in claim 36 (as rejected above).
Prevost et al. teach the joint NRZI/GMSK trellis in the transmitter apparatus (paragraph 85).

Martini et al. in an analogous art teach that a memory of p bits and the trellis termination sequence is a p bit sequence, and the last p bits prior to the end flag are reserved for the trellis termination sequence (paragraph 34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen et al.’s Patent Application Publication, Bottomley’s patent, Lundby’s Patent Application Publication, Prevost et al.’s Patent Application Publication and Okumura et al.’s Patent Application Publication with the teachings of Martini et al. by including additionally that a memory of p bits and the trellis termination sequence is a p bit sequence, and the last p bits prior to the end flag are reserved for the trellis termination sequence.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to encode the transmitted message using trellis algorithm.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20110304502 A1, “SYSTEMS AND METHODS FOR SEGMENTING A SATELLITE FIELD OF VIEW FOR DETECTING RADIO FREQUENCY SIGNALS”), Bottomley (US 6004028, “Device and method for receiving and reconstructing signals with improved perceived signal quality”) and Lundby (US 20030117941 A1, “Decoding using walsh space information”) as applied to claim 36 above, and further in view of Jaffe et al. (US 20010034867 A1, “Interspersed training for turbo coded modulation”).



However Chen et al., Bottomley and Lundby do not explicitly teach to insert a training sequence into the data portion of an AIS message.
Jaffe et al. in an analogous art teach to insert a training sequence into the data portion of an AIS message (paragraph 87).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen et al.’s Patent Application Publication, Bottomley’s patent and Lundby’s Patent Application Publication with the teachings of Jaffe et al. by including additionally to insert a training sequence into the data portion of an AIS message.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to include synchronization bits in the data portion of the message.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20110304502 A1, “SYSTEMS AND METHODS FOR SEGMENTING A SATELLITE FIELD OF VIEW FOR DETECTING RADIO FREQUENCY SIGNALS”), Bottomley (US 6004028, “Device and method for receiving and reconstructing signals with improved perceived signal quality”), Lundby (US 20030117941 A1, “Decoding using walsh space information”) and Jaffe et al. (US 20010034867 A1, “Interspersed training for turbo coded modulation”) as applied to claim 39 above, and further in view of Prevost et al. (US 20130290817 A1, “Method for correcting messages containing bit stuffing”).



However Chen et al., Bottomley, Lundby and Jaffe et al. do not explicitly teach inserting a trellis termination sequence prior to the inserted training sequence, wherein the trellis termination sequence is a sequence that places a joint Non Return Zero Inverted/Gaussian Minimum Shift Keying (NRZI/GMSK) trellis in the transmitter apparatus in a defined state prior to a start of the training sequence.
Prevost et al. in an analogous art teach inserting a trellis termination sequence prior to the inserted training sequence, wherein the trellis termination sequence is a sequence that places a joint Non Return Zero Inverted/Gaussian Minimum Shift Keying (NRZI/GMSK) trellis in the transmitter apparatus in a defined state prior to a start of the training sequence (paragraph 85).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen et al.’s Patent Application Publication, Bottomley’s patent, Lundby’s Patent Application Publication and Jaffe et al.’s Patent Application Publication    with the teachings of Prevost et al. by including additionally inserting a trellis termination sequence prior to the inserted training sequence, wherein the trellis termination sequence is a sequence that places a joint Non Return Zero Inverted/Gaussian Minimum Shift Keying (NRZI/GMSK) trellis in the transmitter apparatus in a defined state prior to a start of the training sequence.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to provide synchronization bits in the transmitted message.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20110304502 A1, “SYSTEMS AND METHODS FOR SEGMENTING A SATELLITE FIELD OF VIEW FOR DETECTING RADIO FREQUENCY SIGNALS”), Bottomley (US 6004028, “Device and method for receiving and reconstructing signals with improved perceived signal quality”), Lundby (US 20030117941 A1, “Decoding using walsh space information”), Jaffe et al. (US 20010034867 A1, “Interspersed training for turbo coded modulation”) and Prevost et al. (US 20130290817 A1, “Method for correcting messages containing bit stuffing”) as applied to claim 40 above, and further in view of Martini et al. (US 20020031122 A1, “Coding of data stream”).

As per claim 41, Chen et al., Bottomley, Lundby, Jaffe et al. and Prevost et al. substantially teach the claimed invention described in claim 40 (as rejected above).
Prevost et al. teach the joint NRZI/GMSK trellis in the transmitter apparatus (paragraph 85).
However Chen et al., Bottomley, Lundby, Jaffe et al. and Prevost et al. do not explicitly teach a memory of p bits and the trellis termination sequence is a p bit sequence and the last p bits of a FEC coded sequence before an inserted training sequence are reserved for the p bit trellis termination sequence.
Martini et al. in an analogous art teach a memory of p bits and the trellis termination sequence is a p bit sequence and the last p bits of a FEC coded sequence before an inserted training sequence are reserved for the p bit trellis termination sequence (paragraph 34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen et al.’s Patent Application Publication, Bottomley’s patent, Lundby’s Patent Application Publication, Jaffe et al.’s Patent Application Publication and Prevost et al.’s Patent Application Publication  with the teachings of Martini et al. by including additionally a memory of p bits and the trellis termination sequence is a p bit sequence and the last p bits of a FEC coded sequence before an inserted training sequence are reserved for the p bit trellis termination sequence.
.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20110304502 A1, “SYSTEMS AND METHODS FOR SEGMENTING A SATELLITE FIELD OF VIEW FOR DETECTING RADIO FREQUENCY SIGNALS”), Bottomley (US 6004028, “Device and method for receiving and reconstructing signals with improved perceived signal quality”) and Lundby (US 20030117941 A1, “Decoding using walsh space information”) as applied to claim 33 above, and further in view of Prevost et al. (US 20130290817 A1, “Method for correcting messages containing bit stuffing”).

As per claim 42, Chen et al., Bottomley and Lundby substantially teach the claimed invention described in claim 33 (as rejected above).
However Chen et al., Bottomley and Lundby do not explicitly teach that demodulation is performed using Gaussian Minimum Shift Keying (GMSK) demodulation and Non Return Zero Inverted (NRZI) decoding on a joint trellis.
Prevost et al. in an analogous art teach that demodulation is performed using Gaussian Minimum Shift Keying (GMSK) demodulation and Non Return Zero Inverted (NRZI) decoding on a joint trellis (paragraph 85, 86).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen et al.’s Patent Application Publication, Bottomley’s patent and Lundby’s Patent Application Publication with the teachings of Prevost et al. by including additionally that demodulation is performed using Gaussian Minimum Shift Keying (GMSK) demodulation and Non Return Zero Inverted (NRZI) decoding on a joint trellis.
.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20110304502 A1, “SYSTEMS AND METHODS FOR SEGMENTING A SATELLITE FIELD OF VIEW FOR DETECTING RADIO FREQUENCY SIGNALS”), Bottomley (US 6004028, “Device and method for receiving and reconstructing signals with improved perceived signal quality”) and Lundby (US 20030117941 A1, “Decoding using walsh space information”) as applied to claim 33 above, and further in view of Akamatsu (US 20050120286 A1, “Method and apparatus for data reproducing using iterative decoding in a disk drive”).

As per claim 43, Chen et al., Bottomley and Lundby substantially teach the claimed invention described in claim 33 (as rejected above).
However Chen et al., Bottomley and Lundby do not explicitly teach that decoding is performed using a Run Length Limited (RLL) decoder module followed by FEC decoding using the FEC decoder module wherein RLL decoding is performed using a trellis representation of a RLL encoder.
Akamatsu in an analogous art teaches that decoding is performed using a Run Length Limited (RLL) decoder module followed by FEC decoding using the FEC decoder module wherein RLL decoding is performed using a trellis representation of a RLL encoder (paragraphs 33, 34, 35 and 38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen et al.’s Patent Application Publication, Bottomley’s patent and Lundby’s Patent Application Publication with the teachings of Akamatsu by including 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to detect and correct errors in the received message by applying FEC decoding.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20110304502 A1, “SYSTEMS AND METHODS FOR SEGMENTING A SATELLITE FIELD OF VIEW FOR DETECTING RADIO FREQUENCY SIGNALS”), Bottomley (US 6004028, “Device and method for receiving and reconstructing signals with improved perceived signal quality”), Lundby (US 20030117941 A1, “Decoding using walsh space information”) and Akamatsu (US 20050120286 A1, “Method and apparatus for data reproducing using iterative decoding in a disk drive”) as applied to claim 43 above, and further in view of Esumi et al. (US 20070206710 A1, “Signal processing apparatus and a signal storage system”).

As per claim 44, Chen et al., Bottomley, Lundby and Akamatsu substantially teach the claimed invention described in claim 43 (as rejected above).
However Chen et al., Bottomley, Lundby and Akamatsu do not explicitly teach that the RLL decoding is performed using a Bahl-Cocke-Jelnick-Raviv (BCJR) algorithm, a log maximum a posteriori (logMAP) algorithm, or a soft output Viterbi algorithm (SOVA) algorithm.
Esumi et al. in an analogous art teaches that the RLL decoding is performed using a Bahl-Cocke-Jelnick-Raviv (BCJR) algorithm, a log maximum a posteriori (logMAP) algorithm, or a soft output Viterbi algorithm (SOVA) algorithm (paragraph 40).


This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to apply soft decoding algorithm to correct errors in the received message.

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20110304502 A1, “SYSTEMS AND METHODS FOR SEGMENTING A SATELLITE FIELD OF VIEW FOR DETECTING RADIO FREQUENCY SIGNALS”), Bottomley (US 6004028, “Device and method for receiving and reconstructing signals with improved perceived signal quality”), Lundby (US 20030117941 A1, “Decoding using walsh space information”) and Akamatsu (US 20050120286 A1, “Method and apparatus for data reproducing using iterative decoding in a disk drive”) as applied to claim 43 above, and further in view of Eiji (US 20040237020 A1, “Recording-medium reproducing apparatus, decoding method, decoding program, and program-recorded medium”).

As per claim 45, Chen et al., Bottomley, Lundby and Akamatsu substantially teach the claimed invention described in claim 43 (as rejected above).
However Chen et al., Bottomley, Lundby and Akamatsu do not explicitly teach that the soft decoder iterates between the RLL decoder module and the FEC decoder module.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen et al.’s Patent Application Publication, Bottomley’s patent, Lundby’s Patent Application Publication and Akamatsu’s Patent Application Publication          with the teachings of of Eiji by including additionally that the soft decoder iterates between the RLL decoder module and the FEC decoder module.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to apply soft decoder to correct errors in the received message.

Examiner’s Note:

As per claim 27, the prior arts either alone or in combination do not disclose that  iterating between the RLL decoder module and the FEC decoder module comprises providing a demodulated sequence and a-priori information to the RLL decoder module, and the RLL decoder module generates a RLL output, wherein the a-priori information provided to the RLL decoder module is removed from the RLL output, and is interleaved before being passed to the FEC decoder module as a-priori information, and the FEC decoder module generates a FEC output, wherein the a-priori information provided to the FEC decoder module is removed from the FEC output, and is de-interleaved before being passed to the RLL decoder module as a-priori information, and wherein iteration is terminated after a stopping criterion is met, and the FEC decoder module then provides a final FEC output to a next receiver stage.

As per claim 28, the prior arts either alone or in combination do not disclose that a Non Return Zero Inverted (NRZI) module and a Gaussian Minimum Shift Keying (GMSK) modulator module are started in a well defined state when a ramp-up portion of a message is transmitted, and a plurality of input bits are provided to the NRZI module during ramp-up so as to define a state of a joint NRZI/GMSK trellis at a start of a start flag, and a receiver uses the start flag as an additional training sequence.

As per claim 29, the prior arts either alone or in combination do not disclose that a joint Non Return Zero Inverted/ Gaussian Minimum Shift Keying (NRZI/GMSK) trellis has a memory of p bits, and the last p bits of the codeword in the received message are reserved for p dummy bits to define a state of the joint NRZI/GMSK trellis before a start of an end flag, and a receiver uses the end flag as an additional training sequence.

As per claim 30, the prior arts either alone or in combination do not disclose that a joint Non Return Zero Inverted/ Gaussian Minimum Shift Keying (NRZI/GMSK) trellis has a memory of p bits, and the received message includes an additional training sequence within the received message, and the last p bits of the codeword in the received message prior to the additional training sequence are reserved for p dummy bits to define a state of a joint NRZI/GMSK trellis before a start of the additional training sequence.

As per claim 31, the prior arts either alone or in combination do not disclose that the message includes a non coded training sequence after a coded portion of the message to assist in acquisition of a signal, and a receiver performs acquisition by considering each possible waveform for the training sequence resulting from each possible starting trellis state, and selects the most likely waveform for further demodulation.


As per claim 46, the prior arts either alone or in combination do not disclose that  iterating between the RLL decoder module and the FEC decoder module comprises providing a demodulated sequence and a-priori information to the RLL decoder module, and the RLL decoder module generates a RLL output, wherein the a-priori information provided to the RLL decoder module is removed from the RLL output, and is interleaved by the interleaver module before being passed to the FEC decoder as a-priori information, and the FEC decoder module generates a FEC output, wherein the a-priori information provided to the FEC decoder module is removed from the FEC output, and is de-interleaved by the interleaver module before being passed to the RLL decoder module as a-priori information, and wherein iteration is terminated after a stopping criterion is met, and the FEC decoder module then provides a final FEC output to a next receiver stage.

As per claim 47, the prior arts either alone or in combination do not disclose that a Non Return Zero Inverted (NRZI) module and a Gaussian Minimum Shift Keying (GMSK) modulator module are started in a well defined state when a ramp-up portion of a message is transmitted, and a plurality of input bits are provided to the NRZI module during ramp-up so as to define [a state of the joint NRZI/GMSK trellis at [a start of a start flag, and the AIS compliant receiver apparatus uses the start flag as an additional training sequence.


As per claim 48, the prior arts either alone or in combination do not disclose that a joint Non Return Zero Inverted/ Gaussian Minimum Shift Keying (NRZI/GMSK) trellis has a memory of p bits, and the last p bits of the codeword in the received message are reserved for p dummy bits to define [a state of the joint NRZI/GMSK trellis before a start of an end flag, and the AIS compliant receiver apparatus uses the end flag as an additional training sequence.


As per claim 49, the prior arts either alone or in combination do not disclose that a joint Non Return Zero Inverted/ Gaussian Minimum Shift Keying (NRZI/GMSK) trellis has a memory of p bits, and the received message includes an additional training sequence within the received message, and the last p bits of the codeword in the received message prior to the additional training sequence are reserved for p dummy bits to define a state of a joint NRZI/GMSK trellis before a start of the additional training sequence.

As per claim 50, the prior arts either alone or in combination do not disclose that the message includes a non coded training sequence after a coded portion of the message to assist in acquisition of a signal, and the AIS compliant receiver apparatus performs acquisition by considering each possible waveform for the training sequence resulting from each possible starting trellis state, and selects the most likely waveform for further demodulation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822.  The examiner can normally be reached on Monday-Friday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111  
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111